DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 remain pending in the application.
Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2).
Claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 103.

Response to Amendment and Arguments
The amendment filed 02/17/2021 has been entered. 
Applicant’s arguments with respect to the rejection of claims 2, 9, and 16 under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to claims 2, 9, and 16.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments with respect to the rejection of claims 1, 5, 8, 12, 15 and 19 under 35 U.S.C. 102(a)(1) and (a)(2) and claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 under 35. U.S.C. 103 have been fully considered but they are not persuasive. In response to Applicant’s argument that the applied McConnell et al. reference does not teach “receive a recommendation request from a client device enrolled in a management service” (as recited in independent claim 1), Examiner respectfully disagrees. Applicant’s argues that McConnell et al. fails to teach a “population of devices” that are enrolled with the management service, it is noted that the features upon which applicant relies (i.e., “a population of devices”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the 
In response to Applicant’s argument that McConnell et al. fails to teach “a group identifier” in the limitation of claim 1 “the recommendation request comprising a device location and a group identifier for an organization group within an enterprise that is associated with at least one of the client device or a user of the client device”, Examiner respectfully disagrees. Having applied the broadest reasonable interpretation to “a group identifier”, an identifier is interpreted as a formal name used to refer to a user/group (as defined in The Free On-Line Dictionary of Computing). Therefore, a “group identifier” is interpreted as a formal name of a group. The cited portion of McConnell et al. suggests receiving a “business name” with the request (¶ [0020] and ¶ [0033]). A business reads on a group. Therefore, McConnell et al. does teach the limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McConnell et al. (US 2013/0018982).

claim 1, McConnell et al. teaches A system for recommending files, the system comprising: at least one computing device; and at least one application executable in the at least one computing device (Systems and methods are provided for providing and presenting recommended information from a CRM system, ¶ [0020]), wherein the at least one application, when executed, causes the at least one computing device to: 
receive a recommendation request from a client device enrolled in a management service (CRM recommendation service receives a request for recommended information from a requesting user system of the user, ¶ [0020]), the recommendation request comprising a device location and a group identifier for an organization group within an enterprise that is associated with at least one of the client device or a user of the client device (the CRM recommendation service is configured to also receive real-time user-specific information stored on the requesting user system, ¶ [0020]; real-time user-specific information 471 can also include, in an embodiment, geo-location information associated with the requesting user system… a business name, ¶ [0033]); 
identify a file stored in a database based on the device location and the group identifier; generate a file recommendation list comprising the file (when the message including the request for recommended information is received, a plurality of accessible records related to the real-time user-specific information is identified, ¶ [0035]); and 
distribute the file recommendation list to the client device (a response message including information identifying the at least one recommended record 318 is transmitted to the requesting user system 400 associated with the user, ¶ [0060]).

Regarding claim 5, McConnell et al. further teaches the at least one application further causes the at least one computing device to at least push the file recommendation list to the client device (a 

Claims 8 and 12 amount to a method that executed by the system of claims 1 and 5, respectively.  Accordingly, claims 8 and 12 are rejected for substantially the same reasons as presented above for claims 1 and 5. 

Claims 15 and 19 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more computing devices, performs the same method as the system of claims 1 and 5, respectively.  Accordingly, claims 15 and 19 are rejected for substantially the same reasons as presented above for claims 1 and 5 and based on the references’ disclosure of the necessary supporting hardware and software (McConnell at al.: A computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the embodiments described herein, non-volatile memory medium [0103]). 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 2013/0018982) and Serlie (US 2016/0292363).

Regarding claim 2, McConnell et al., in the analogous field of document management, teaches the system of claim 1, as described prior. 
However, McConnell et al. does not teach the at least one application further causes the at least one computing device to at least: receive a file request from the client device, the file request comprising a file identifier corresponding to the file; and distribute the file to the client device.
Serlie, in the analogous field of document management, teaches the at least one application further causes the at least one computing device to at least: receive a file request from the client device, the file request comprising a file identifier corresponding to the file; and distribute the file to the client device (the user can select the file he requests. For example, document requesting unit 150 may show a list of document names or a document tree, say organized by topic, from which a document may be selected, ¶ [0070]; make the selected document electronically available to the user, ¶ [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McConnell et al. with that of Serlie and to enable the system to receive requests for files with file identifiers. By doing so, the system is able to assist a user in retrieving a specific requested document (Serlie, ¶ [0001]).

Regarding claim 3, the combination of McConnell et al. and Serlie further teaches wherein the file comprises a first file, and when executed, the at least one application further causes the at least one computing device to at least: determine that the file identifier included in the file request differs from a file identifier of the file included in the file recommendation list, the file comprising a first file; identify a second file associated with the file identifier of the file request; and wherein the file distributed to the client device comprises the second file (Serlie: documents are suggested to the user, if it turns out that another document is needed, the system will learn through tagging, ¶ [0012]; the tagging process begins with the database unit retrieving a document selected by the user, ¶ [0009]).

Claims 9 and 10 amount to a method that executed by the system of claims 2 and 3, respectively.  Accordingly, claims 9 and 10 are rejected for substantially the same reasons as presented above for claims 2 and 3. 

Claims 16 and 17 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more computing devices, performs the same method as the system of claims 2 and 3, respectively.  Accordingly, claims 16 and 17 are rejected for substantially the same reasons as presented above for claims 2 and 3 and based on the references’ disclosure of the necessary supporting hardware and software (McConnell at al.: A computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the embodiments described herein, non-volatile memory medium [0103]). 

Claims 4, 6, 7, 11, 13, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 2013/0018982), Serlie (US 2016/0292363), and Jaber (US 2018/0189404).

Regarding claim 4, the combination of McConnell et al. and Serlie further teaches the at least one application further causes the at least one computing device to at least: receive feedback data from the client device in an instance in which the file identifier included in the file request differs from the file identifier of the first file; and update file data associated with at least one of the first file or the second file based at least in part on the feedback data, [] and the group identifier (Serlie: documents are suggested, if it turns out that another document is needed, the system will learn through tagging, ¶ [0012]; the tagging unit is configured to tag the selected document with the first context, ¶ [0009];  The system may be improved by recording if a suggested document was not actually selected and removing tags from such a document, ¶ [0119]; the context may also include information regarding the user of selected document 122, for example, identity information of the user. The identity information may be represented by a log-in name that the user used to gain access to document requesting unit 150. In addition or alternatively, the context may include the role of the user, e.g. radiologist or oncologist, ¶ [0083])
	However, the combination does not teach the device location.
Jaber, in the analogous field of document recommendation, teaches including the device location in data associated with the file selected by the user (associate a second file with the location in response to an access of the second file while the user is at the location, Claim 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McConnell et al. and Serlie with that of Jaber and to associate the device location with a file accessed by the user. By doing so, the system is able to use the associated location data to identify documents that are relevant to the user based on their location (Jaber, ¶ [0005] and [0026]).

	Regarding claim 6, the combination of McConnell et al., Serlie, and Jaber teaches wherein the client device comprises a first client device, and, when executed, the at least one application further causes the at least one computing device to at least: receive a file request from a second client device  (McConnell et al.: FIG. 2 illustrates a plurality of user system computer nodes 202) enrolled in the management service, the file request (McConnell et al.: CRM recommendation service receives a comprising a file identifier (Serlie: the user can select the file he requests. For example, document requesting unit 150 may show a list of document names or a document tree, say organized by topic, from which a document may be selected, ¶ [0070]), the device location, and the group identifier (McConnell et al.: the CRM recommendation service is configured to also receive real-time user-specific information stored on the requesting user system, ¶ [0020]; real-time user-specific information 471 can also include, in an embodiment, geo-location information associated with the requesting user system… a business name, ¶ [0033]); and associate the file with the device location (Jaber: associate a second file with the location in response to an access of the second file while the user is at the location, Claim 10) and the group identifier (Serlie: the tagging unit is configured to tag the selected document with the first context, ¶ [0009];  the context may also include information regarding the user of selected document 122, for example, identity information of the user. The identity information may be represented by a log-in name that the user used to gain access to document requesting unit 150. In addition or alternatively, the context may include the role of the user, e.g. radiologist or oncologist, ¶ [0083]).
	
Regarding claim 7, the combination of McConnell et al., Serlie, and Jaber teaches wherein the file is one of a plurality of files included in the recommendation file list (McConnell et al.: when the message including the request for recommended information is received, a plurality of accessible records related to the real-time user-specific information is identified, ¶ [0035]), each file being associated with the device location (Jaber: associate a second file with the location in response to an access of the second file while the user is at the location, Claim 10) and the group identifier (Serlie: the tagging unit is configured to tag the selected document with the first context, ¶ [0009]; the context may also include information regarding the user of selected document 122, for example, identity information of the user. The identity information may be represented by a log-in name that the user used to gain according to at least one prior file request (Serlie: The tagging unit is configured to tag the selected document with the first context to enable a document suggestion unit to suggest the selected document during a second clinical task on patient data of a second patient by a second user. By tagging documents that were actually retrieved or selected by a user when working on a clinical task for a patient, the system learns which documents were actually relevant in a given clinical context, ¶ [0009] – [0010]; ) including the device location and the group identifier (McConnell et al.: the CRM recommendation service is configured to also receive real-time user-specific information stored on the requesting user system, ¶ [0020]; real-time user-specific information 471 can also include, in an embodiment, geo-location information associated with the requesting user system… a business name, ¶ [0033]) 

Claims 11, 13, and 14 amount to a method that executed by the system of claims 4, 6, and 7, respectively.  Accordingly, claims 11, 13, and 14 are rejected for substantially the same reasons as presented above for claims 4, 6, and 7. 

Claims 18 and 20 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more computing devices, performs the same method as the system of claims 4 and 6 respectively.  Accordingly, claims 18 and 20 are rejected for substantially the same reasons as presented above for claims 4 and 6 and based on the references’ disclosure of the necessary supporting hardware and software (McConnell at al.: A computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the embodiments described herein, non-volatile memory medium [0103]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        05/22/2021

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156